Modified and Affirmed and Opinion Filed June 13, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00356-CR
                               No. 05-21-00357-CR
                               No. 05-21-00453-CR

                     JEREMIAH LEE REEVES, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
    Trial Court Cause Nos. F20-41144-M, F15-24191-M, and F16-24469-M

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                            Opinion by Justice Smith

      Appellant Jeremiah Lee Reeves appeals from three judgments of conviction:

(1) aggravated assault with a deadly weapon (Trial Court Cause No. F15-24191-M

and Appellate Cause No.05-21-00357-CR); (2) assault family violence by impeding

breath (Nos. F16-24469-M and 05-21-00453-CR); and (3) evading arrest or

detention with a vehicle (Nos. F20-41144-M and 05-21-00356-CR). In his first three

issues, he argues he was denied his constitutional right to present closing argument

and, in his fourth issue, he contends that his sentence in his assault family violence
case is outside the proper punishment range. The State presents a cross point in

which it argues that the judgments for aggravated assault and assault family violence

should be modified to properly reflect the terms of community supervision the trial

court found appellant violated. We modify the judgments in Cause Nos. F15-24191-

M and F16-24469-M to properly reflect the trial court’s findings and otherwise

affirm the judgments of the trial court.

                              Procedural Background

      The underlying facts are well-known to the parties; therefore, we only include

those facts relevant for disposition of the appeal in the discussion sections below.

See TEX. R. APP. P. 47.1. Appellant pleaded guilty to aggravated assault with a

deadly weapon on June 6, 2016. In accordance with a plea agreement, the trial court

placed him on deferred adjudication community supervision for a term of four years.

The State filed several motions to proceed to adjudication over the years and, as a

result, the trial court modified the terms of his community supervision, including

extending his term by twenty-four months.

      While on community supervision for the aggravated assault charge, appellant

committed new offenses including assault family violence. On March 20, 2017,

appellant pleaded guilty to the second-degree enhanced offense of assault family

violence by impeding the victim’s breath. In accordance with a plea agreement, the

trial court placed appellant on deferred adjudication community supervision for a

term of five years and ordered him to a pay a fine of $1,000. Appellants’ terms of

                                           –2–
community supervision for the assault family violence charge were likewise

modified over the years.

      On January 20, 2021, appellant was charged with evading arrest or detention

with a vehicle. Appellant waived his right to a jury, pleaded not guilty, and the case

proceeded to a bench trial on February 25, 2021. Along with the evading arrest case,

the trial court heard the State’s amended motions to adjudicate in his aggravated

assault and assault family violence cases.       Appellant pleaded not true to the

remaining allegations.

      After both parties presented their cases, the trial court found appellant guilty

of evading arrest or detention with a vehicle, found appellant violated several terms

of his community supervision in his aggravated assault and assault family violence

cases, and adjudicated him guilty in those cases. The trial court sentenced appellant

to confinement for a term of ten years for his evading arrest conviction and to

confinement for a term of eighteen years for his aggravated assault and assault family

violence convictions.      The trial court ordered appellant’s sentences to run

concurrently.

      Appellant filed a motion for new trial and an untimely amended motion for

new trial, to which the State objected. Appellant’s motion for new trial was denied

by operation of law, and this appeal followed.




                                         –3–
                        Right to Present Closing Argument

      In his first issue, appellant argues that the trial court deprived defense counsel

of closing argument in violation of the Sixth Amendment and that such error is

structural requiring the reversal of his evading arrest conviction without a harm

analysis. In his second issue, appellant alternatively argues that the error requires

reversal even if we determine it is constitutional error and should be reviewed under

Texas Rule of Appellate Procedure 44.2(a). Appellant contends in his third issue

that this deprivation also contributed to the trial court finding the State’s allegation

that he committed the new offense of evading arrest to be true and affected his ability

to mitigate his culpability and minimize his punishment in his aggravated assault

and assault family violence cases.

      After both sides rested and closed at appellant’s bench trial on his charge for

evading arrest and at the hearing on the State’s motions to adjudicate appellant guilty

of the charges for which he was on deferred adjudication community supervision,

the trial court announced its rulings finding appellant guilty of evading arrest and

multiple allegations in each of the State’s motions to be true. Appellant never asked

to make a closing argument or objected to the trial court making its ruling without

allowing him to make a closing argument. The trial court did ask for closing

arguments in the punishment phase after both sides announced they would resubmit

the evidence from the guilt/innocence phase and rested.



                                          –4–
      A party is required to make his complaint known to the trial court by a timely

request, objection, or motion in order to preserve the issue for appellate review. TEX.

R. APP. P. 33.1. That is true even for a defendant seeking to present closing

arguments. Ruedas v. State, 586 S.W.2d 520, 522–23 (Tex. Crim. App. 1979)

(concluding appellant did not waive his right to present closing argument when

counsel asked whether defense would be allowed to present argument, the trial court

responded, “No,” and appellant objected); Jolly v. State, No. 05-18-00569-CR, 2018

WL 4940860, at *1 (Tex. App.—Dallas Oct. 12, 2018, no pet.) (mem. op., not

designated for publication) (“a defendant must not only notify the trial court of his

desire to make a closing argument, the court must refuse that opportunity and then

the defendant must make a timely objection to the trial court’s ruling”).

      We reject appellant’s argument that he preserved his right to make a closing

argument simply by pleading not guilty and not true. We also reject appellant’s

argument that he preserved error by raising it in his motion for new trial because he

did not raise it until he filed his amended motion for new trial, which was filed

outside of the thirty-day window to file a motion for new trial and to which the State

objected; thus, the motion was untimely and could not be considered. See TEX. R.

APP. P. 21.4 (“The defendant may file a motion for new trial before, but no later than

30 days after, the date when the trial court imposes or suspends sentence in open

court” and may amend such motion without leave of court “[w]ithin 30 days after

the date when the trial court imposes or suspends sentence.”); State v. Zalman, 400

                                         –5–
S.W.3d 590, 593, 595 (Tex. Crim. App. 2013) (explaining that trial court cannot rule

on untimely amended motion for new trial over State’s objection). Appellant’s first,

second, and third issues are overruled.

            Illegal Sentence for Assault Family Violence Conviction

      In appellant’s fourth issue, he argues that the “original judgment” of the

assault family violence by impeding breath fails to reflect an enhancement and,

therefore, the punishment of eighteen years is outside the punishment range of a

third-degree felony.

      Appellant was indicted, in Cause No. F16-24469-M, for intentionally,

knowingly, and recklessly causing bodily injury to the female victim by striking her

with a hand and by grabbing and squeezing her neck with his hands on or about

September 7, 2016. The indictment further alleged that the victim was a member of

appellant’s household and a person with whom he had had a dating relationship, that

he impeded her normal breathing and circulation of blood by applying pressure to

her throat and neck and by blocking her nose and mouth, and that he had been

previously convicted of an offense against a member of his household and someone

with whom he had had a dating relationship. Appellant pleaded guilty and judicially

confessed to the offense as charged in the indictment, including the enhancement

paragraphs, on March 20, 2017. Although the order of deferred adjudication, which

we assume appellant is referring to as the “original judgment,” shows appellant’s

plea and the trial court’s finding to be “N/A” in the spaces regarding enhancement

                                          –6–
paragraphs, the order also provides that the offense of assault family violence by

impeding breath was enhanced, that it was a second-degree felony, and that the court

found that appellant had been prosecuted for a family violence offense.

      An offense for assault family violence by impeding the breath of the victim

that is enhanced due to a prior family violence conviction is a second-degree felony

punishable by two to twenty years’ confinement. FORMER TEX. PENAL CODE ANN.

§ 22.01(b-1) (effective Sept. 1, 2013 through August 31, 2017; current version at

TEX. PENAL CODE ANN. § 22.01(b-3)); see also TEX. PENAL CODE ANN. § 12.33

(providing that a second degree felony is punishable by imprisonment for a term of

“not more than 20 years or less than 2 years”). Appellant was placed on deferred

adjudication community supervision for a second-degree felony as reflected in the

order of deferred adjudication, and his eighteen-year sentence falls within the

permissible range of punishment for the offense for which he was convicted. We

overrule Appellant’s fourth issue.

                                 State’s Cross Point

      In a single cross point, the State asks this Court to modify the judgments of

conviction for aggravated assault (Cause No. F15-24191-M) and assault family

violence (Cause No. F16-24469-M) to accurately reflect the community supervision

conditions that the trial court found appellant violated. We agree that the judgments

do not reflect the trial proceedings and sustain the State’s cross point.



                                         –7–
        This Court has the power to modify a judgment to speak the truth when we

have the necessary information to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526,

529 (Tex. App.—Dallas 1991, pet. ref’d) (en banc). The judgment in Cause No.

F15-24191-M includes the following finding: “While on deferred adjudication

community supervision, Defendant violated the conditions of community

supervision, as set out in the State’s ORIGINAL Motion to Adjudicate Guilt, as

follows: A, A, A, C, D, L, R, S, T, X.” However, when the trial court pronounced

its findings at the close of evidence, the trial court found A(1), C, D, S, and T to be

true and R and X to be not true; the State withdrew A(2) and L.1 Although the trial

court did not make a specific finding that appellant violated A(3), which alleged

appellant committed the new offense of evading arrest while on community

supervision, the trial court found appellant guilty of evading arrest in Cause No. F20-

41144-M and found A(3) to be true in Cause No. F16-24469-M. Thus, the trial

court’s findings support a finding that appellant also violated A(3) in F15-24191-M.

The record additionally shows that the State was proceeding on an amended motion

to proceed to adjudication, not an original motion. Therefore, we modify the finding

in the judgment in Cause No. F15-24191-M as follows: “While on deferred

adjudication community supervision, Defendant violated the conditions of



    1
      Because appellant has not challenged the findings on appeal, we need not detail the substance of each
allegation to dispose of the State’s cross point.
                                                   –8–
community supervision, as set out in the State’s AMENDED Motion to Adjudicate

Guilt, as follows: A(1), A(3), C, D, S, T.”

      Likewise, although the State was proceeding on an amended motion in Cause

No. F16-24469-M and the trial court pronounced it found allegations A(1), A(3), C,

D, R, and U to be true and S to be not true, the judgment provides: “While on

deferred adjudication community supervision, Defendant violated the conditions of

community supervision, as set out in the State’s ORIGINAL Motion to Adjudicate

Guilt, as follows: A, A, A, C, D, J, K, N, R, S, U.” The record shows that the State

withdrew allegations A(2), J, K, and N. Therefore, we modify the finding in the

judgment in Cause No. F16-24469-M as follows: “While on deferred adjudication

community supervision, Defendant violated the conditions of community

supervision, as set out in the State’s AMENDED Motion to Adjudicate Guilt, as

follows: A(1), A(3) C, D, R, U.”

                                    Conclusion

      We affirm the trial court’s judgment in Cause No. F20-41144-M and affirm

the judgments in Cause Nos. F15-24191-M and F16-24469-M as modified.



210356f.u05
210357f.u05                                   /Craig Smith//
210453f.u05                                   CRAIG SMITH
Do Not Publish                                JUSTICE
TEX. R. APP. P. 47.2(b)



                                         –9–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JEREMIAH LEE REEVES,                         On Appeal from the 194th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F20-41144-M.
No. 05-21-00356-CR          V.               Opinion delivered by Justice Smith.
                                             Justices Schenck and Osborne
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 13th day of June 2022.




                                      –10–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JEREMIAH LEE REEVES,                         On Appeal from the 194th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F15-24191-M.
No. 05-21-00357-CR          V.               Opinion delivered by Justice Smith.
                                             Justices Schenck and Osborne
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      to delete finding “(5) While on deferred adjudication community
      supervision, Defendant violated the conditions of community
      supervision, as set out in the State’s ORIGINAL Motion to Adjudicate
      Guilt, as follows: A, A, A, C, D, L, R, S, T, X”

      and replace with “(5) While on deferred adjudication community
      supervision, Defendant violated the conditions of community
      supervision, as set out in the State’s AMENDED Motion to Adjudicate
      Guilt, as follows: A(1), A(3), C, D, S, T”

As MODIFIED, the judgment of the trial court is AFFIRMED.



Judgment entered this 13th day of June 2022.




                                      –11–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JEREMIAH LEE REEVES,                         On Appeal from the 194th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F16-24469-M.
No. 05-21-00453-CR          V.               Opinion delivered by Justice Smith.
                                             Justices Schenck and Osborne
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      to delete finding “(5) While on deferred adjudication community
      supervision, Defendant violated the conditions of community
      supervision, as set out in the State’s ORIGINAL Motion to Adjudicate
      Guilt, as follows: A, A, A, C, D, J, K, N, R, S, U”

      and replace with “(5) While on deferred adjudication community
      supervision, Defendant violated the conditions of community
      supervision, as set out in the State’s AMENDED Motion to Adjudicate
      Guilt, as follows: A(1), A(3), C, D, R, U”

As MODIFIED, the judgment of the trial court is AFFIRMED.



Judgment entered this 13th day of June 2022.




                                      –12–